Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Hsu et al.				:
Application No. 16/724,704			:		Decision on Petition
Filing Date: December 23, 2019		:				
Attorney Docket No. 181877-625472		:
	

This is a decision on the petition under 37 C.F.R. § 1.182 filed August 20, 2020, which requests withdrawal of a terminal disclaimer filed August 19, 2020.

The petition is dismissed.

Any renewed petition filed in response to this decision must be submitted within TWO MONTHS from the issue date of the instant decision.  The renewed petition does not need to include a new petition fee.  Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 
37 C.F.R. § 1.182.”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

The Office issued a non-final Office action on June 25, 2020.  

The Office action rejects several claims on the ground of nonstatutory double patenting as being unpatentable over claims in Patent No. 10,515,186. 

The Office action also rejects several claims on the ground of nonstatutory double patenting as being unpatentable over claims in Patent No. 10,275,562.

A terminal disclaimer (“TD-1”) was electronically filed and accepted on August 19, 2020.  

TD-1 accurately identifies Patent No. 10,515,186.  

TD-1 does not accurately identify Patent No. 10,275,562.  Specifically, the terminal disclaimer identifies the patent as Patent No. 10,275,262.

The petition and a new terminal disclaimer (“TD-2”) were filed on August 20, 2020.  The petition requests withdrawal of TD-1.  

The Office accepted and entered TD-2 on August 21, 2020.

A review of TD-2 indicates TD-2 accurately identifies Patent No. 10,275,562.  However, TD-2 fails to list Patent No. 10/515,186.  Therefore, withdrawal of TD-1 is not warranted. 


The sum of $400 has been charged to Deposit Account No. 50-3013 for the required fee for a petition under 37 C.F.R. § 1.182.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions





    
        
            
        
            
    

    
        1 Document Code “PET.OP”, which has a document description of “Petition to review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.